DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-34 are pending.
Claims 16-34 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 contains the trademark/trade name FinRay.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the 
Claim 22 also recites “a further pivot axis.”  There is no pivot axis recited in the dependent claims and as such there is no relative axis to which it may be considered “further.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapee (US 5,435,623).  Kapee discloses a passenger seat comprising a backrest (fig. 4: 28), a seat element (fig. 4: 27); an enlargement mechanism (fig. 5: 35-40) which is configured to convert a weight acting on the seat element when a user sits on the passenger seat into an increase in a depth of a seat surface (as shown in fig. 5), usable by the user, of the seat element from an inoperative depth (fig. 4) into a use position depth (fig. 5).
As concerns claim 17, Kapee discloses wherein the enlargement mechanism is configured to convert a cessation of the weight acting on the seat element into a reduction in depth of the seat surface from the use position depth to the inoperative depth (when the user gets up the gas spring return the seat to its inoperative depth).  
As concerns claim 21, Kapee discloses wherein the enlargement mechanism comprises an extension element (Fig. 4: 31) which forms a first portion of the seat element and is adjustable between an inoperative position, in which an extension surface is inclined relative to a seat surface portion of a second portion of the seat element which is adjacent to the extension element (fig. 4: 31 is inclined relative to the second portion of the seat surface 27), and a use position in which the extension surface of the extension element is aligned with the seat surface portion of the second portion of the seat element (fig. 5). 

Claim(s) 16, 17, 21, 22 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawall et al. (US 2009/0224584) (“Lawall”).  Lawall discloses a passenger seat comprising a backrest (fig. 2: 12b), a seat element (fig. 2: 12a); an enlargement mechanism (fig. 1: 16) which is configured to convert a weight acting on the seat element when a user sits on the passenger seat into an increase in a depth of a seat surface (paragraph 0077: “In this configuration, the load cell 76 is operably positioned, so as to be able to detect a minimum force [e.g., the weight of an average adult occupant, etc.] placed thereupon. The base 12a may be autonomously extended upon application of the force.”), usable by the user, of the seat element from an inoperative depth (fig. 2 solid lined position of 18b) into a use position depth (fig. 2: shadowed line position of 18b).
As concerns claim 17, Lawall discloses wherein the enlargement mechanism is configured to convert a cessation of the weight acting on the seat element into a reduction in the depth of the seat surface, usable by the user, of the seat element from the use position depth into the inoperative position depth (when the weight is no longer applied to the load cell, the controller no longer extends the base).
As concerns claim 21, Lawall discloses wherein the enlargement mechanism comprises an extension element (fig. 9a: 48a) which forms a first portion of the seat element and is adjustable between an inoperative position, in which an extension surface of the extension 
As concerns claim 22, Lawall discloses wherein the extension element is configured in the form of a pivot element (fig. 9a: 48a is pivotable) about a further pivot axis relative to the second portion of the seat element (fig. 9a: 48a has multiple pivoting axes).
As concerns claim 33, Lawall discloses an elastically deformable seat cushion arranged on the seat surface of the seat element (fig. 1 shows a traditionally known seat cushion).

Claim(s) 16-19 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (GB 2438090).  Raymond discloses a backrest (fig. 4: 14), a seat element (fig. 4: 12), and an enlargement mechanism (fig. 4: 17, 24), which is configured to convert a weight acting on the seat element when a user sits on the passenger seat into an increase in a depth of a seat surface, usable by the user, of the seat element from an inoperative position depth into a use position depth (figs. 3 and 4 show the seat element 12 moving such that a position depth, measured from the front edge of the seating apparatus toward the rear, is increased when moved from the positions of fig. 3 to fig. 4 [i.e. the distal end P2 of 12 is moved further from the front edge of the seat along an arc trajectory]).
As concerns claim 17, Raymond discloses wherein the enlargement mechanism is configured to convert a cessation of the weight acting on the seat element into a reduction in the depth of the seat surface, usable by the user, of the seat element from the use position depth into the inoperative position depth (the gas spring pushes the seat element back to its reduced depth when unoccupied).
As concerns claim 18, Raymond discloses a seat element carrier (fig. 7: 18, 26, 30), wherein the seat element is fastened to the seat element carrier  so as to be pivotable about a pivot axis (fig. 7: P1), which is arranged in a region of a front edge of the seat element carrier facing away from the backrest, relative to the seat element carrier between an inoperative position, in which the seat surface of the seat element forms an angle of 5 to 60 degrees with a carrier surface of the seat element carrier (as shown in fig. 3), said carrier surface facing the seat element, and a use position, in which the seat surface of the seat element extends parallel to the carrier surface of the seat element carrier (fig. 4), said carrier surface facing the seat element.
As concerns claim 19, Raymond discloses a pretensioning mechanism (fig. 4: 24) which is configured to pretension the seat element into the inoperative position, wherein the pretensioning mechanism comprises a spring element (fig. 4: 24 is a gas spring), a first end of which is supported on the carrier surface of the seat element carrier (fig. 4: shown) and a second end of which is supported on a lower side of the seat element (shown in fig. 4), said lower side facing the carrier surface of the seat element carrier.
As concerns claim 32, Raymond discloses a locking mechanism which is configured in order, in a locked state, to deactivate the enlargement mechanism, wherein the locking mechanism is configured in order, in a locked state, to prevent a pivoting movement of the seat element about a pivot axis (page 13, lines 17-22, discusses the seat angle and movement may be locked at any angle, thus deactivating the enlargement mechanism and preventing pivoting). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond.  Raymond teaches use of the seat in an aircraft, but does not expressly teach its use in a transverse aisle of a passenger cabin.  However, aircraft with transverse aisles are considered old and well known in the art and would have been an obvious place to provide the seat of Raymond in order to allow easier ingress and egress from the row when the seat is unoccupied.

	
Allowable Subject Matter
Claims 20 and 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Raymond teaches a backrest, a seat element, and an enlargement mechanism configured to convert weight acting on the seat element into an increased depth of the seating surface with the seat element pivotably fastened to the seat element carrier in a front region of the carrier.  However, Raymond fails to teach a gear mechanism which converts the pivoting movement of the seat into the activation of the enlargement mechanism (no gear is present, the mechanism is a hinge and gas spring).  Further there is no teaching, suggestion or motivation to modify the prior art to have a gear mechanism, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636